internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil w grant amount x fellowship program y area z previously approved program dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate you are recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates you will operate a fellowship program called x the purpose of the fellowship is to enhance the community-building skills of the grantees and for the purpose of strengthening community vitality in select rural communities in y you plan to award seven fellowships this year and anticipate it to grow to fellowships annually each fellowship will be for w dollars selection process the selection committee will be made up of members of a community development program your organization conducts the recipient will not be able to be related to members of your board staff or the leadership development contractor in order to be eligible for the fellowship the applicant must have a bachelor and graduate degrees in relevant subjects preferred graduate of z capacity and desire to engage in life-long learning activities interest in and ability to work with a diversity of people of different ages ethnicities political interests and experiences able to search for interpret evaluate manage and share external resources available to rural communities ability to plan and develop processes and events that engage the public in programs supported by you willingness and ability to travel collaborative approach to community dialog discussion and problem solving top notch speaking and writing skills and a keen interest in rural community vitality both in theory and practice the fellowship will be advertised on your website currently you have big_number graduates of z who are eligible for this fellowship you anticipate this amount will grow by each year the applicant will be nominated based on individuals who are demonstrating high capacity community leadership a collaborative style and an ability to bring people together to get things done the recipient will be notified in writing they have received a fellowship from you the will need to sign an agreement with you to re-apply the recipient would need an annual report outlining activities accomplishments and satisfactory progress on individual community development goals and objectives they will need to show evidence of their ongoing commitment to coaching communities toward their own vision priorities and measures of success assisting communities to move to action leveraging local resources to draw on external sources including individuals philanthropy non-profits business and government encouraging development of projects and programs that draw on best theory and practice directing communities to full use of their own resources of time energy and dollars to move projects and programs forward assisting communities in measuring their own success convening individuals groups and communities to strengthen social capital and networks while learning from each other and sustaining strong relationships with key stakeholders and other community leaders terms and conditions the applicants for the fellowships must be graduates of z and must have demonstrated a track record of significant community leadership and volunteerism other criteria for eligibility include capacity and desire to engage in life-long learning activities interest in and ability to work with diverse people of different ages ethnicities political interests and experiences ability to organize processes and events that engage the public willingness and ability to travel a collaborative approach to community dialog discussion and problem solving excellent speaking and writing skills a keen interest in rural community vitality both in theory and in practice and preferably bachelor and graduate degrees in relevant subjects funds may not be used to carry on propaganda or otherwise attempt to influence legislation within the meaning of sec_4945 of the internal_revenue_code or influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 of the internal_revenue_code the funds will be used to supplement living costs during the year of fellowship work an additional_amount per fellow may be allocated for pre-approved travel and related expenses the grantees will be required to communicate regularly and provide reports to you regarding the outcomes achieved and information gained the fellowship places a community member in a leadership role in order to give the community member a chance to focus on and strengthen his or her leadership skills while also strengthening rural communities the recipient will be called a fellow fellows will fill an essential role for you by serving as a key link between you and the select rural communities in y fellows serve with a focus on strengthening community vitality fellows will stay engaged with community-based issues and share those observations with other community leaders and your organization fellows will serve as an educator independently and in partnership with you a fellow will build personal leadership skills and promote community vitality in designated regions this will occur by coaching communities to move to action toward their own vision priorities and measures of success assisting communities to move to action leveraging local resources to draw on external sources which includes individuals philanthropy non-profits business and government encourage development of projects and programs that draw on best theory and practice direct communities to full use of time energy and dollars to move projects and programs forward assisting communities in measuring success convening individuals groups and communities to strengthen social capital and networks and learn from each other and sustain strong relationships with key stakeholders and other community leaders the fellow is expected to develop and mentor an advisory committee within his or her designated region serve as a conduit for information flowing between you and the stakeholder community support community ambassadors in sustaining their capacity to deliver future community classes facilitate community assessment data collection and other evaluation methodologies in collaboration with you and a university assist you and other regarding organization and management of conferences in the region and annual community ambassador summit help identify and prepare communities not yet in stage one develop a basic knowledge of your grants and scholarship programs in order to broker accurate information and refer questions to your staff as appropriate serve with other fellows in strategic discussions regarding rural community development serve as a subject expert in a dimension of rural community vitality development such as health economic development early childhood development education and regularly communicate with your staff and other fellows exercise of supervision each grantee of the fellowship will be required to sign a grant agreement which required regular reporting to and communication with you describing information received and outcomes achieved with respect to rural community development the recipient will be required to file an annual progress report outlining major activities during the previous year and progress on their community development plan procedures for review you have a professional staff including a full-time grants manager who oversees all grants all fellowship grantee reports will be reviewed by a program officers and a comprehensive electronic data base generates periodic reports to your chief_executive_officer and board_of directors with respect to all grants in addition the grants manager and other staff are expected to make regular contact with the fellowship grantees to verify that your objectives are being met the recipient will need to provide receipts and written explanation of all expenditures to be reimbursed if it is determined that a diversion of grant funds has occurred or that specific program objectives are not being met appropriate remedial actions will be taken including actions of the type described in sec_53_4945-4 you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a teaching or other similar capacity skill or talent of the grantee literary artistic musical scientific sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations enclosures notice
